Citation Nr: 1309744	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-46 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to October 7, 2009 for special monthly compensation due to loss of use of a creative organ, due to prostate cancer.

2.  Entitlement to an effective date prior to October 7, 2009 for service connection for prostate cancer and its residual disabilities.

3.  Entitlement to service connection for a psychiatric disorder other than major depressive disorder.

4.  Entitlement to an increased evaluation for major depressive disorder, currently rated as 10 percent disabling.

5.  Entitlement to a compensable evaluation for prostate cancer prior to February 28, 2011, and in excess of 10 percent thereafter.





REPRESENTATION

Appellant represented by:	Lauren Murphy


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions in January 2010 (effective date claims and increased rating for prostate cancer claim) and December 2010 ( increased rating for major depressive disorder claim) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

A claim for PTSD encompasses a claim for another psychiatric disorder where the evidence developed during the processing of his claim indicated that the symptoms he complained about were caused by the other psychiatric disorder).  Young v. Shinseki, 25 Vet. App. 201, 202 (2012).  As the evidence of record has suggested that the Veteran may be entitled to service connection for a psychiatric disability other than major depressive disorder, the issue has been added on the title page.

The issue of service connection for a psychiatric disability, other than major depressive disorder, is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's claim for service connection for special monthly compensation due to loss of use of a creative organ was received on October 7, 2009.  There is no earlier correspondence of record reflecting any claim for service connection.

2.  The Veteran's claim for service connection for prostate cancer was received on October 7, 2009.  There is no earlier correspondence of record reflecting any claim for service connection.

3.  Major depressive disorder is productive of, at most, occupational and social impairment with occasional decrease in work efficiency.

4.  The Veteran's prostate cancer was manifested by voiding every four hours and once at night prior to February 28, 2011, and by voiding intervals between two and three hours and two to three times at night thereafter.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 7, 2009 for special monthly compensation due to loss of use of a creative organ, due to prostate cancer are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.159, 3.400, 3.400(o)(2), 4.150 (2012).

2.  The criteria for an effective date prior to October 7, 2009 for service connection for prostate cancer and its residual disabilities are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.159, 3.400, 3.400(o)(2), 4.150 (2012).

3.  The criteria for an initial 30 percent rating, but no higher, for major depressive disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9434 (2012).
4.  The criteria for a compensable rating for prostate cancer prior to February 28, 2010, and for a rating in excess of 10 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

November 2009 and October 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in May 2011 supplemental statements of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in December 2009, December 2010 and April 2011; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).   

Earlier Effective Dates

The Veteran contends that he is entitled to effective dates earlier than October 7, 2009 for service connection for his special monthly compensation and prostate cancer awards.  He claims that his effective dates should be earlier because the effects of Agent Orange exposure were not known to him or anyone else at the time of separation and, because he had prostate cancer, the cause of his service connected disorders, prior to the time of his claim.  See July 2010 Notice of Disagreement.

Generally the effective date for an award of compensation based on an original or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A claim or application for VA disability compensation means a formal or informal communication in writing requesting a determination of entitlement to a benefit, or evidence of a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A formal claim is one filed on the form prescribed by VA.  38 C.F.R. § 3.151(a).  Any communication indicating an intent to apply for benefits may be considered an informal claim.  38 C.F.R. § 3.155.  When VA receives an informal claim, VA has a duty to provide an application form to the claimant.  If a formal claim is received within one year after it was sent to the claimant, the formal claim will be considered filed as to the date of receipt of the informal claim.  Id.  

There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).

There is a presumption of regularity under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  

No evidence has been presented to rebut the presumption of regularity, nor is there any evidence of a claim submitted prior to October 7, 2009.

No benefit may be paid before a claim is made.  38 U.S.C.A. § 5101; Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The effective date for special monthly compensation and service connection for prostate cancer cannot be before the date of the claim for service connection was received by VA, which was October 7, 2009.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The preponderance of the evidence is against the claims of entitlement to effective dates earlier than October 7, 2009 for special monthly compensation and prostate cancer; there is no doubt to be resolved; and earlier effective dates are not warranted.  Gilbert v. Derwinski, 1 Vet. App. 1 Vet. App. 49 (1990).




Increased Rating Claims

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012). 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999); see also See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Major Depressive Disorder

The Veteran seeks an evaluation in excess of 10 percent for major depressive disorder.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:

A 30 percent disability rating is warranted where occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events), is demonstrated. 

A 50 percent disability rating is assigned where occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is demonstrated. 

An occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships, warrants a 70 percent rating.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2012). 

The Global Assessment of Functioning (GAF) is a scale which reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  
A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Veteran presented for a VA examination in December 2010.  The Veteran reported that his symptoms began after his treatment for prostate cancer finished in May 2003; he then began to withdraw socially and broke up a satisfying relationship.  He explained that, although he got a new job following his cancer treatment, he never "got back to himself."  The Veteran reported that, in 2003, he found that he had lost a significant amount of money due to inattention to investments and had experienced a significant amount of distress since that time.  He noted symptoms to include loss of interest, feeling cut off from others, and being emotionally numb and upset by reminders of his cancer.  

The Veteran described sleep disturbance, irritability and problems returning to sleep, fatigue and difficulty with concentration and decision making.  The Veteran also reported nightmares and panic attacks during his second divorce.  He denied hallucinations.  He described paranoia that his significant other would leave him.  He explained that he sat around the house most of the time and found it difficult to motivate himself and to attend to his activities of daily living.  He stated that he can go between two and three days without bathing.  He had been married and divorced twice, and had three children with whom he had excellent relationships and he reported strong relationships with his parents and a sibling.  He described a relationship with a significant other, and a best friend with whom he maintained contact by phone.

On mental status examination, the Veteran was found to be pleasant and cooperative.  He was oriented and had good grooming and hygiene.  The Veteran's mood was depressed and he had a full range of affect.  There was no sign of thought disturbance or hallucinations.  No gross cognitive deficiencies were noted.  The Veteran endorsed past suicidal ideation and current passive suicidal ideation.  

A diagnosis of major depressive disorder, single episode, moderate, was given, and a global assessment score of 57 was assigned.

The evidence of record demonstrates symptoms to include depression, panic attacks, paranoia, difficulty with motivation, and sleep impairment.  Affect, speech, memory and judgment appear to be normal.  These manifestations support a 30 percent rating.  

The Veteran reported disturbances in motivation and mood which is listed in the criteria for a 50 percent rating , as well as passive suicidal ideation, which is listed in the 70 percent rating criteria.  While not all criteria need be shown in order to establish a higher rating, the Veteran's symptomatology most closely approximates the 30 percent disability criteria, demonstrating occupational and social impairment with occasional decrease in work efficiency but not occupational and social impairment with reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

While the Veteran is shown to demonstrate some difficulty in motivation, the evidence also demonstrates strong social relationships; he is not shown, as described in the criteria for a rating higher than 30 percent, to have a difficulty or an inability to establish and maintain social relationships.  

At no time during  this appeal has the Veteran's service-connected major depressive disorder caused more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board has considered both the Veteran's assertions and the competent medical evidence in so finding.

The Veteran was assigned a GAF score of 57 by the December 2010 VA examiner. As noted above, a GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A 30 percent disability rating is consistent with the assigned GAF score, which is on the higher end of the spectrum for moderate symptoms.  

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for greater degrees of impairment, but the competent evidence reflects that such are not present in this case.  As the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected major depressive disorder, no exceptional or unusual disability picture is shown.  Consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  

Prostate Cancer

The Veteran's prostate cancer has been rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528, as 0 percent disabling prior to October 7, 2009, and 10 percent thereafter.

Malignant neoplasms of the genitourinary system warrant a 100 percent rating.  The Note to Diagnostic Code 7528 provides that, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Voiding dysfunction is rated under three subcategories: urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.

For urinary frequency, a 10 percent rating is warranted for daytime voiding intervals between two and three hours, or awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding intervals between one and two hours, or awakening to void three to four times per night.  A 40 percent rating is warranted for daytime voiding intervals of less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a.

For obstructed voiding, a 0 percent rating is warranted for obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cubic centimeters (cc); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months.  A 30 percent rating is warranted for urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a.

The Veteran was examined in December 2009.  During his examination the Veteran described no lethargy, weakness, anorexia or weight loss or gain.  There was nocturia once and frequency of voiding was in four hour intervals.  The Veteran reported no hesitancy, weak stream or dysuria.  There was no incontinence reported, one urinary tract infection was reported.  There was no nephritis or hospitalization for urinary tract infections.  There was no catherization needed.  Dialysis was not used.  A diagnosis of prostate cancer status post seed implants and radiation with residual effects of erectile dysfunction was assigned.  It was further noted that the Veteran had a mild functional impairment as a result of subjective complaints. 

The Veteran's December 2010 VA examination for mental disorders notes, in pertinent part, that the Veteran needed to cope with "persistent urinary incontinence" and that he had learned to cope with urinary issues and that they did not trouble him very much.

The Veteran had a VA examination in April 2011 during which he
denied lethargy, weakness, anorexia and weight loss or gain.  The Veteran stated that he voided every two hours and had two to three voiding intervals at night.  He denied hesitancy, dysuria or incontinence.  He denied recurrent urinary tract infections, renal colic or bladder stones, acute nephritis or hospitalization for urinary tract disease.  He reported sterility following seed implants and no retrograde ejaculation.  He denied catherization or diet therapy.  

There has not been any indication of local reoccurrence or metastasis of the Veteran's prostate cancer and the Veteran's disability has not been productive of urine leakage or renal dysfunction.  Accordingly, the provisions of  38 C.F.R. § 4.115b are not for application and will not be further discussed.

Before February 28, 2011, the Veteran did not void every two to three hours or awake to void twice per night nor was there obstructed voiding, post void residuals, recurrent urinary tract infections or a need for catherization.  

While the December 2010 mental disorder VA examination report noted persistent urinary incontinence, the Veteran did not report such symptoms during his genitourinary VA examination, which was far more thorough with respect to the Veteran's urinary symptoms and therefore is afforded more weight.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Prior to February 28, 2011, there is no medical evidence to support a compensable rating.

From February 28, 2011, given that the Veteran is shown to have reported voiding every two hours, a 10 percent disability rating is warranted.  

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the prostate cancer residuals, but the medical evidence reflects that those manifestations are not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to the service-connected disability, and marked interference of employment due solely to the prostate cancer has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  Id.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased evaluation for prostate cancer for either period on appeal is not warranted.  













ORDER

Entitlement to an effective date prior to October 7, 2009 for special monthly compensation due to loss of use of a creative organ, due to prostate cancer, is denied.

Entitlement to an effective date prior to October 7, 2009 for service connection for prostate cancer and its residual disabilities is denied.

Entitlement to a 30 percent disability evaluation for major depressive disorder is granted.

Entitlement to a compensable evaluation for prostate cancer prior to February 28, 2011, and in excess of 10 percent thereafter, is denied.


REMAND

In his July 2011, the Veteran indicated that he had an acquired psychiatric disorder which was a result of being a combat [sic] Veteran in Vietnam.  See July 2011 VA-9 form.  

The Veteran is shown to have served in Vietnam as a chaplain's assistant, however, presently, the Veteran has only been considered for service connection for major depressive disorder as due to his prostate cancer.  A relation has been suggested, but not considered by the RO, between the Veteran's service and another psychiatric disorder (other than major depressive disorder) and the issue must be remanded for further consideration.  See Young v. Shinseki, 25 Vet. App. 201, 202 (2012) (citing Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009)).

The claims file does not include a diagnosis of PTSD, nor has any psychiatric disorder been linked by a competent medical professional to the Veteran's service in Vietnam.  Further development to include an examination is necessary to determine whether the Veteran has a current psychiatric disorder  related to his Vietnam service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records from the National Personnel Records Center (NPRC) or any other pertinent source, including the Veteran's discharge documents.  All efforts to obtain these records must be fully documented, and the NPRC and any other source contacted must provide a negative response if records are not available.

2.  Request that U.S. Army and Joint Services Records Research Center (JSRRC) provide any available information which might corroborate the Veteran's alleged in-service stressor which is:  

That, during his service in Vietnam as a chaplain's assistant, he was responsible for taking body litters off of choppers and going through deceased soldiers' personal effects and performing last rights.

3.  Thereafter, whether or not a stressor is verified schedule the Veteran for a VA mental disorders examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to diagnose any existing psychiatric disorders and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such are related to service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


